Fourth Court of Appeals
                               San Antonio, Texas
                                     August 25, 2016

                                   No. 04-15-00536-CV

                               Romeo LONGORIA, et al.,
                                      Appellant

                                            v.

                       EXXON MOBIL CORPORATION, et al.,
                                  Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 13-12-16488-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice


     The Court has considered appellants’ motion for rehearing en banc. The motion is
DENIED.

                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court